DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1 and 2-7 under 35 U.S.C 103 in view of Jin (Pub. No. US 2006/0268431 A1; hereafter Jin) in view of Clune (U.S> Patent No. 5,805,325; hereafter Clune) and Konno (U.S. Patent No. 5,758,203; hereafter Konno) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin, Clune, Konno, and Akiyama (Pub. No. US 2017/0078535 A1; hereafter Akiyama).
Applicant has successfully argued that the prior art of Konno (and therefore the combination as a whole) does not disclose a passive, frictional locking system for maintaining the position of the blur correcting optics. 
Prior art Akiyama discloses that passive, friction locking joints were well known in the art at the time the invention was filed (see Akiyama paragraph [0064] “the spherical end 25 of each support rod 24 is engaged in the associated guide groove 31 with a predetermined degree of friction applied thereto, and the movable monitor 20 can be held at the aforementioned arbitrary angle.”).
Each method has distinct advantages and disadvantages. Less friction means that the device can be moved more easily and has less wear on the components, but requires constant force to maintain its position. On the other hand, friction locking joints can easily maintain their position, but require more force to be moved, and have greater wear on the joint which can reduce its usable lifetime. One having ordinary skill in the art at the time the invention was filed would have been able to select the Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Pub. No. US 2006/0268431 A1; hereafter Jin) in view of Clune (U.S. Patent No. 5,805,325; hereafter Clune); and Akiyama (Pub. No. US 2017/0078535 A1; hereafter Akiyama).
Regarding claim 1, Jin discloses an actuator for rotating an optical path folding element (OPFE) over a scanning range in which an OPFE position is controlled by a position sensing mechanism with a resolution that exceeds an allowable jitter limit, the actuator comprising: a) an actuated sub-assembly rigidly coupled to the OPFE and having two hinges that define a rotation axis (see Jin Fig. 10, items 114a and 115a); and b) a stationary sub-assembly having two housings, wherein each hinge is nested in a respective housing of the stationary sub-assembly to form a housing-hinge pair (see Jin Fig. 10, items 116, 117a, and 117b).
Jin does not disclose that a center-of-mass of the actuated sub-assembly is positioned to coincide with the rotation axis and wherein each housing-hinge pair has a degree of friction designed such that friction torque is greater than gravity or handshake torques to limit jitter arising from the OPFE being rotated to and stopped at a given OPFE position to be no larger than the allowable jitter limit.
Clune discloses that it was well known in the art at the time the invention was filed to provide a rotating mirror assembly with the axis of rotation coincidental to the center of mass in order to prevent undesirable torque on the system due to mechanical imbalance (see Clune col. 3, ll. 15-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pivoting axis of Jin at the center of mass of the system in order to prevent undesirable torque on the system due to mechanical imbalance, as taught by Clune (see Clune col. 3, ll. 15-17).
Jin in view of Clune does not specifically disclose that the lens is held in position against the torque caused by gravity due to friction.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide frictional members to the hinge portion of Jin in view of Clune in order to stop the correction lens at the desired position, as taught by Konno.
Prior art Akiyama discloses that passive, friction locking joints were well known in the art at the time the invention was filed (see Akiyama paragraph [0064] “the spherical end 25 of each support rod 24 is engaged in the associated guide groove 31 with a predetermined degree of friction applied thereto, and the movable monitor 20 can be held at the aforementioned arbitrary angle.”).
Each method has distinct advantages and disadvantages. Less friction means that the device can be moved more easily and has less wear on the components, but requires constant force to maintain its position. On the other hand, friction locking joints can easily maintain their position, but require more force to be moved, and have greater wear on the joint which can reduce its usable lifetime. One having ordinary skill in the art at the time the invention was filed would have been able to select the appropriate type of joint given the function and frequency of use of the joint to select the most desirable solution.

Regarding claim 3, Jin as modified discloses the actuator of claim 2, wherein the stationary sub-assembly includes a position sensor for sensing the given OPFE position (see Jin Fig. 2, items 44 and 47).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Clune and Konno as applied to claim 3, above, and further in view of Goldenberg et al. (Pub. No. US 2018/0024329 A1; hereafter Goldenberg).
Regarding claim 4, Jin in view of Clune and Konno discloses the actuator of claim 3, but does not disclose that the position sensor includes a Hall bar sensing element.
Goldenberg discloses the use of Hall-bars as one type of acceptable position sensing devices, among others (see Goldenberg paragraph [0114] “For example, while the use of Hall-bars as an example of position sensors is described in detail, other position sensors (for example micro-electro-mechanical system (MEMS)-type position sensors) may be used for purposes set forth herein”).
It is deemed obvious to one having ordinary skill in the art to substitute one known element for another to obtain predictable results (see MPEP 2143(I)(B)). It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the disclosed position sensing element of Jin in view of Clune with another well-known position sensing element such as the Hall-bar of Goldenberg to achieve the expected result of position sensing using either alternative.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Clune, Konno, and Akiyama in view as applied to claim 1, above, and further in view of Chmielewski et al. (U.S. Patent No. 5,717,512; hereafter Chmielewski).
Regarding claims 5-7, Jin in view of Clune and Konno discloses the actuator of claim 1, but does not disclose that the scanning range is larger than ±1.5 degrees around a rest position of the OPFE; wherein the scanning range is further at least ±5 degrees around the rest position of the OPFE; or wherein the scanning range is further up to ±20 degrees around the rest position of the OPFE.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jin in view of Clune and Konno with a scanning range of +/-17.5 in order to effectuate an effective field of view for the device of +/-35 degrees, generating a 70 degree wider field of view than for a stationary prism. Furthermore, while +/-17.5 degrees does not cover the entirety of the range of “up to 20 degrees” it has been held that “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (see MPEP 2144.05(I)). In this case, up to 17.5 degrees is sufficiently close to 20 degrees that one having ordinary skill in the art would recognize the obviousness of the range since there is no criticality in the device scanning +/-2.5 degrees further than the disclosed prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/24/2022